DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I (semiconductor device), reflected in claims 1-18 in the reply filed on 11/23/2021 is acknowledged. Claims 19-27 are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to the nonelected group. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Abstract
The abstract filed 04/09/2020 appears to be acceptable.

Drawings
The drawings filed 04/09/2020 appears to be acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-8 and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 20130049115 A1).

Regarding independent claim 1, Cheng et al. teach “A transistor (fig. 13B; ¶¶ 0058-0105) comprising:
a substrate (8’);
a first fin (230F, fig. 6A) located on a top surface of the substrate (8’);
a second fin (230F, fig. 6A) located on the top surface of the substrate (8’) spaced from the first fin (230F); 
a gate (252, fig. 13B) in contact with the substrate (8’), the first fin (230F), and the second fin (230F);
a source (332, 336) in contact with the first fin (230F) and the second fin (230F); and
a drain (334, 338, 341) in contact with the first fin (230F) and the second fin (230F), the drain (334, 338, 341) spaced (by 230B) from the source (332, 336) opposite the gate (252);
wherein one of a length of the source (332, 336) is more than a length of the drain (334, 338, 341), a width of the source (332, 336) is more than a width of the drain (334, 338, 341), or a height of the source (332, 336) is more than a height of the drain (334, 338, 341) (fig. 12A-12B)”.


Regarding claim 2, Cheng et al. further teach, “The transistor of claim 1, wherein the length of the source (232, fig. 8A) is at least 10 percent more than the length of the drain (234)”.

Regarding claim 3, Cheng et al. further teach, “The transistor of claim 1, wherein the width of the source (232, fig. 8A) is at least 10 percent more than the width of the drain (234)”.

Regarding claim 4, Cheng et al. further teach, “The transistor of claim 1, wherein the height of the source (332, 336) is at least 10 percent more than the height of the drain (338, 341, 334)”.

Regarding claim 5, Cheng et al. further teach, “The transistor of claim 1, wherein the transistor is a metal oxide semiconductor transistor (title, ¶ 0001)”.

Regarding claim 6, Cheng et al. further teach, “The transistor of claim 1, wherein the transistor is a metal oxide semiconductor field effect transistor (title, ¶ 0001)”.

Regarding claim 7, Cheng et al. further teach, “The transistor of claim 1, wherein the transistor is configured as an n type transistor” (¶ 0062).

Regarding claim 8, Cheng et al. further teach, “The transistor of claim 1, wherein the transistor is configured as an p type transistor” (¶ 0062).

Regarding independent claim 10, Cheng et al. teach “A transistor (fig. 13B; ¶¶ 0058-0105) comprising:
a substrate (8’);
a first fin (230F, fig. 6A) located on a top surface of the substrate (8’);

means for switching (252, fig. 13B) in contact with the substrate (8’), the first fin (230F), and the second fin (230F);
means for collecting (332, 336) in contact with the first fin (230F) and the second fin (230F); and
means for emitting in contact with the first fin and the second fin, the means for emitting spaced from the means for collecting opposite the means for switching;
means for emitting (334, 338, 341) in contact with the first fin (230F) and the second fin (230F), the means for emitting (334, 338, 341) spaced (by 230B) from the means for collecting (332, 336) opposite the gate (252);
wherein one of a length of the means for collecting is more than a length of the means for emitting, a width of the means for collecting is more than a width of the means for emitting, or a height of the means for collecting is more than a height of the means for emitting.
wherein one of a length of the means for collecting (332, 336) is more than a length of the means for emitting (334, 338, 341), a width of the source (332, 336) is more than a width of the means for emitting (334, 338, 341), or a height of the means for emitting (332, 336) is more than a height of the means for emitting (334, 338, 341) (fig. 12A-12B)”.

Regarding claim 11, Cheng et al. further teach, “The transistor of claim 10, wherein the length of the means for collecting (232, fig. 8A) is at least 10 percent more than the length of the means for emitting (234)”.

Regarding claim 12, Cheng et al. further teach, “The transistor of claim 10, wherein the width of the means for collecting (232, fig. 8A) is at least 10 percent more than the width of the means for emitting (234)”.

Regarding claim 13, Cheng et al. further teach, “The transistor of claim 10, wherein the height of the means for collecting (332, 336) is at least 10 percent more than the height of the means for emitting (338, 341, 334)”.

Regarding claim 14, Cheng et al. further teach, “The transistor of claim 10, wherein the transistor is a metal oxide semiconductor transistor (title, ¶ 0001)”.

Regarding claim 15, Cheng et al. further teach, “The transistor of claim 10, wherein the transistor is a metal oxide semiconductor field effect transistor (title, ¶ 0001)”.

Regarding claim 16, Cheng et al. further teach, “The transistor of claim 10, wherein the transistor is configured as an n type transistor” (¶ 0062).

Regarding claim 17, Cheng et al. further teach, “The transistor of claim 10, wherein the transistor is configured as an p type transistor” (¶ 0062).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al.

Regarding claims 9 and 18, “..wherein the transistor is incorporated into a device selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle”, Cheng et al. do not explicitly mention the application of the instant transistor. However, these are the typical and conventional applications of the FinFET transistor and the examiner takes official notice that these are old and well known in the art.

Examiner’s Note
Below prior arts cited in the IDS/Search report can also be used to reject the claims and the applicant is requested to review those prior arts to overcome the future rejection using these arts.
US 9466 570 B1 (CHENG KANGGUO [US] ET AL), 
US 2014/252477 A 1 (TSENG HSIANG-JEN [TW] ET AL), 
US 2020/044071 A1 (HUANG YU-XUAN [TW] ET AL), and 
US 2016/322492 A1 (KANG MYUNGIL [KR] ET AL). 




Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817